DETAILED ACTION
This office action is in response to the amendment dated June 10, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 7, and 13 are currently amended.
	Claims 2-4 and 8-10 are canceled.
	Claims 5, 6, 11, and 12 are as originally filed.
	Therefore, claims 1, 5-7, and 11-13 are currently pending.

Allowable Subject Matter
Claims 1, 5-7, and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Independent claims 1, 7, and 13 are amended with subject matter from canceled claims 2-4 and 8-10. Although the prior art of record teaches subject matter regarding these limitations, it would not be obvious to one of ordinary skill in the art to modify the teachings of the cited 4 pieces of prior art without relying on improper hindsight reasoning. Therefore, the prior art of record does not teach, suggest, or render obvious the amended claim language of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688